Citation Nr: 0802596	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-17 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for depression, to 
include as secondary to diabetes mellitus.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to an initial compensable disability rating 
for peripheral neuropathy of the lower extremities.

4. Entitlement to an initial compensable disability rating 
for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to December 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that granted the veteran's claims of 
entitlement to service connection for peripheral neuropathy, 
bilateral lower extremities, with a noncompensable 
evaluation, and diabetic retinopathy, with a noncompensable 
evaluation, and denied the veteran's claims of entitlement to 
service connection for depression, secondary to diabetes 
mellitus, and PTSD.  The veteran perfected a timely appeal of 
these determinations to the Board.

In December 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The issues of entitlement to service connection for 
depression, to include as secondary to diabetes mellitus, and 
entitlement to an initial compensable disability rating for 
peripheral neuropathy of the lower extremities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The veteran did not have combat service.

2. The veteran's alleged stressors are not corroborated by 
service records or other credible supporting evidence.

3. The veteran's alleged stressors are not able to be 
verified.

4. The veteran does not have diabetic retinopathy, and 
neither eye has corrected vision loss to 20/50.


CONCLUSIONS OF LAW

1. PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2007).

2. The criteria for an initial compensable disability rating 
for diabetic retinopathy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.75, 4.84a, 
Table V, Diagnostic Codes 6000-6009 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, July 2004 
and December 2004 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection and 
an increased rating, and the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting that the veteran provide any information or 
evidence in his possession that pertained to the claims.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in December 2004.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
statement of the case to the veteran in Mary 2005.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claims for 
service connection and increased rating, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
examinations, the veteran's completed PTSD questionnaire 
regarding his alleged PTSD stressors, the veteran's testimony 
at his December 2007 Board hearing, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a 
"combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not 
serve in combat, alleged stressors must be corroborated by 
service records or other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

In the instant case, the veteran's service records do not 
indicate combat service, and VA medical treatment records 
dated from February 2002 to March 2004 indicate that the 
veteran reported not being active in combat.

Service medical records do not reflect complaints of or 
treatment for PTSD, or any other mental condition.  On 
September and October 1968 separation examinations, the 
veteran was noted to have had normal psychiatric evaluations, 
and no PTSD or other mental condition was noted.

The first indication of PTSD in the record is a March 2004 VA 
note, when the veteran reported that he had flashbacks and 
nightmares about Vietnam, that he felt paranoid around 
people, and that memories of war were getting more intense.

The veteran submitted information regarding his PTSD 
stressors in a completed questionnaire received in August 
2004.  The veteran indicated that, when on pilot patrol, they 
had four or five patrol boats shot up and body parts and 
loose limbs.  He also identified where he was stationed in 
1965 to 1966, and he reported that he witnessed multiple 
Vietnamese who were killed in action in late 1966.

On VA examination in September 2004, the veteran reported 
that he drove boats in Vietnam for a period of 14 months, 
that they brought a lot of injured Vietnamese on his boat, 
and that he witnessed it and since then had been feeling 
anxious and nervous, but that he never had to use any gun.  
He veteran was diagnosed as having PTSD, and the examiner 
noted that the veteran's psychosocial stressors was his 
combat related experiences while he was in the Navy in 
Vietnam, where he had witnessed some dead and injured bodies 
and social isolation.

During his December 2007 Board hearing, the veteran testified 
to the following: that in Vietnam his boat was shot at many 
times; that he saw a lot of dead people floating on the water 
and ran into a lot of boats that carried dead people; that 
boats carried the wounded; and that his boat received dead 
bodies.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for PTSD.  Although the veteran has a current 
diagnosis of PTSD, he did not serve in combat, and his 
alleged stressors are not corroborated by service records or 
other credible supporting evidence.

The Board notes that VA has a duty to assist the veteran in 
obtaining credible evidence to corroborate his alleged 
stressor, such as a request for corroborating information 
from the U.S. Army and Joint Service Records Research Center 
(JSRRC).  However, in order for VA to attempt to verify an 
alleged stressor, at a minimum, the veteran must provide a 
stressor that can be documented.  M21-1MR, Part 
IV.ii.1.D.14.d.  If the veteran refers to a casualty in his 
statement, JSRRC requires the full name and unit designation 
of the casualty.  See Id.; see also, JSRRC Stressor 
Verification Guide, Section V.  Thus, while the Board notes 
the veteran's contentions in his August 2004 PTSD 
questionnaire, and on September 2004 VA examination, that he 
witnessed dead and injured Vietnamese, there is no 
corroborating evidence of this in the record, and such 
alleged stressor is not specific enough to be able to be 
verified by VA and JSSRC.

The Board also acknowledges the veteran's December 2007 
testimony that, in Vietnam, his boat was shot at many times.  
However, any such instances of being shot at were not noted 
as being reported by the veteran on VA examination in 
September 2004 or anywhere else in the medical record, and 
have not been related by any medical evidence to any current 
PTSD diagnosis.

The veteran's alleged stressor, which has been related to a 
current PTSD diagnosis on VA examination, is not corroborated 
by service records or other credible supporting evidence, and 
is not specific enough for VA to make further attempts at 
corroboration.  Accordingly, service connection for PTSD is 
not warranted.

III. Increased Initial Rating

The veteran argues that he is entitled to an initial 
compensable disability rating for diabetic retinopathy.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

In an initial claim for a higher disability rating, the 
present level of disability is of primary concern, and the 
veteran is not entitled to disability compensation for 
symptoms he experienced in service where those symptoms did 
not persist into the period for which he has been awarded 
compensation; rather, VA must consider severity of disability 
during the period for which the veteran is eligible for 
service connection.  See Moore v. Nicholson, 21 Vet. App. 
211, 215-217 (2007).

The veteran's diabetic retinopathy is currently rated under 
Diagnostic Code (DC) 6009 for unhealed injury of eye.  Eye 
disabilities rated under DC 6000 to DC 6009, in chronic form, 
are rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.

In the instant case, VA outpatient eye examination records 
dated in June 2004 and July 2004 indicate that the veteran 
was diagnosed as having diabetes mellitus without retinopathy 
of either eye.  He was also diagnosed as having, for each 
eye, hyperopia, astigmatism, presbyopia, and cataracts.

The veteran was afforded a VA examination in July 2004.  On 
examination, the following was noted: right eye corrected was 
20/25 near and 20/20 far; left eye corrected was 20/25 near 
and 20/25 far; there was no diplopia; visual field defect 
testing was not applicable in this case; there were no 
injuries or other pathology noted; and the veteran stated 
that he was never told he had any retinopathy.  The VA 
examiner noted that all symptoms reported by the veteran were 
related to the aging process, that the change in power of his 
lenses indicated that it was aging, and that the examiner did 
not find any diabetic conditions in the eye.  The examiner 
also asserted that the veteran's change in vision was not 
caused by his diabetes in that, in addition to having no 
diabetic related pathology visible, he did have some of the 
aging process occurring.

After reviewing the record, the Board finds that the 
veteran's diabetic retinopathy does not more closely 
approximate the criteria for a 10 percent disability rating 
under any relevant diagnostic code than those for a 0 percent 
disability rating.  The medical record reflects that the 
veteran has not had diabetic retinopathy during the appeals 
period.  Thus, a compensable disability rating for diabetic 
neuropathy is not warranted.  Additionally, the Board notes 
that in order for a compensable rating to be assigned for 
vision loss, at least one eye must have corrected vision loss 
to the level of 20/50, and the record does not reflect that 
the veteran has had this level of vision loss.  See 38 C.F.R. 
§ 4.75; 38 C.F.R. § 4.84a, Table V.

Accordingly, a compensable initial disability rating for 
diabetic retinopathy is not warranted. 

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

1. Entitlement to service connection for PTSD is denied.

2. Entitlement to an initial compensable disability rating 
for diabetic retinopathy is denied.


REMAND

The issues of entitlement to service connection for 
depression, to include as secondary to diabetes mellitus, and 
entitlement to an initial compensable disability rating for 
peripheral neuropathy of the lower extremities, must be 
remanded for the following reasons.

With respect to the veteran's service connection claim for 
depression, the first indication of any mental condition in 
the record is a February 2002 VA treatment record, which 
notes that the veteran reported that he had been going down 
hill for years, and had been divorced twice and could not get 
along with his wives, and that he could not keep a job and 
just moped around.  The veteran was noted to suffer from 
depression and insomnia.  VA treatment notes dated in March 
2004 indicate a diagnosis of depression, not otherwise 
specified, with history of alcohol abuse, with psychosocial 
and environmental problems noted to be physical health 
concerns.

As the record reflects a diagnosis of depression, service 
connection for diabetes mellitus, and an indication that the 
two might be linked, the veteran should be afforded a VA 
examination in order to determine whether the veteran has a 
current diagnosis of depression, and, if so, whether any such 
depression is etiologically related to diabetes mellitus.  
See 38 C.F.R. § 3.159(c)(4);  see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this regard, the Board notes that 
service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability, or for any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progression of the nonservice-connected 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

With respect to the veteran's increased rating claim for 
peripheral neuropathy, the veteran was given a VA examination 
to determine the level of disability of his peripheral 
neuropathy of the lower extremities in September 2004.  At 
his Board hearing in December 2007, the veteran asserted that 
his disability had worsened since his last VA examination.  
Where the veteran asserts that a disability has worsened 
since his last VA examination, and the last examination was 
too remote to constitute a contemporaneous examination, a new 
examination is required.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); and also VAOPGCPREC 11-95 (1995).  Thus, the 
veteran should be afforded a new VA examination to determine 
the current level of disability of his peripheral neuropathy 
of the lower extremities.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current depression disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
diagnosis of depression, (2) whether it 
is at least as likely as not (whether 
there is a 50 percent chance or more) 
that any such disorder was proximately 
due to or the result of diabetes 
mellitus, or (3) whether it is at least 
as likely as not (whether there is a 50 
percent chance or more) that there has 
been an increase in severity of any 
such depression proximately due to or 
the result of diabetes mellitus, and 
not due to the natural progression of 
such depression.  A complete rationale 
must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

3.	The RO should afford the veteran a new 
VA examination by an examiner with the 
appropriate expertise in order to 
determine the nature and degree of his 
peripheral neuropathy of the lower 
extremities.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  
Specifically, the examiner should 
express an opinion as to (1) whether 
the veteran has a current diagnosis of 
peripheral neuropathy of either of the 
lower extremities; (2) if such disorder 
exists, whether it is productive of 
incomplete paralysis; and (3) if so, is 
such incomplete paralysis best 
characterized as "mild", "moderate", 
or "severe".  A complete rationale 
must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the claims 
folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


